Citation Nr: 9918199	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability, 
to include osteoarthritis, ankylosing spondylitis, and 
myasthenia gravis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1992 rating decision of 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal was previously before the Board in May 1996.


FINDINGS OF FACT

1. The veteran's low back pain in service eventually 
resolved.

2.  Osteoarthritis is not currently identified;  the 
veteran's low back pathology,  including ankylosing 
spondylitis, if present, myasthenia gravis, and compression 
neuropathy due to herniated nucleus pulposus at various 
levels, was not present  during service, and is not otherwise 
related to any injury or event in service.


CONCLUSION OF LAW

A  chronic low back disability, including osteoarthritis, 
ankylosing spondylitis, and myasthenia gravis, was not 
incurred in or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that the veteran has submitted a 
claim which is plausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service incurrence for arthritis will be 
presumed if it becomes manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§  1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran contends that his ankylosing spondylitis and 
myasthenia gravis were caused by an allergic reaction he had 
to a vaccination during service in 1970.  A June 1970 medical 
record indicates that the veteran was diagnosed with viral 
exanthema and was hospitalized for five days.  The veteran 
also asserts that his chronic low back pain had its onset in 
service.  The veteran's service medical records, including 
his December 1971 separation examination, reflect complaints 
of low back pain.  A June 1970 entry reflects that X-rays 
revealed sacralization of L5; chronic low back pain was 
noted.  A physical profile record noted low back strain.  No 
neurologic or spinal abnormalities were noted on the 
veteran's December 1971 separation examination.

VA and private medical records reflect that the veteran has 
current diagnoses including ankylosing spondylitis, 
myasthenia gravis, and lumbar facet osteoarthritis.

At a November 1996 VA examination, the veteran was diagnosed 
with ankylosing spondylitis, by history, and myasthenia 
gravis.  The examiner stated that there was no objective 
evidence to suggest that any military event caused his back 
conditions.  However, the examiner did state that "the 
possibility of the vaccination in 1970 being related to 
these conditions [ankylosing spondylitis and myasthenia 
gravis] cannot be entirely excluded."

In November 1996, upon review of the claims file, service 
medical records, and the November 1996 VA examination, a VA 
physician, Carlos Nuqui, M.D., indicated that the 
vaccination the veteran received in June 1970 could cause 
residual back pain.  He opined that the veteran's current 
back pain was a residual of the viral exanthem infection 
during service.  Dr. Nuqui concluded his report as follows:

He also had the ankylosing spondylitis 
and the herniated nucleus pulposus 
contributing to the low back complaint 
and the neck pain that he had.  However, 
these are only after he left the service 
that these all happened.  So, the low 
back pain that he is complaining was 
initially started with the viral exanthem 
that he had for which he was hospitalized 
after the vaccinations.

In a January 1998 statement, Dr. Nuqui stated that there was 
no objective evidence to show any link between the veteran's 
complaints of back pain in service and the currently 
diagnosed conditions.  He further stated that there were no 
objective findings of any residuals found from the viral 
vaccine received in service, to the present time, "so it is 
unlikely that a relationship between the two exists."

In a May 1998 statement, the veteran's private physician, C. 
Perales, M.D., in referring to the veteran's ankylosing 
spondylitis and myasthenia gravis, remarked that "there is a 
strong possibility the vaccination in 1970 is causally 
related to these present conditions."

In a memorandum dated in July 1998, a VA physician, Shefali 
Sinha, M.D., indicated concurrence with Dr. Nuqui's opinion 
of January 1998.  The rationale for the concurrence was not 
given.

Recognizing the medical complexity of the underlying 
questions involved in the present appeal, in April 1999 the 
Board referred the claims file to a physician with the 
Veteran's Health Administration (VHA) for review and an 
opinion as to whether any currently identified low back 
disorder was related to the viral exanthema or treatment 
received in June 1970.  A request for an expert medical 
opinion from the VHA is a permitted action when the medical 
complexity or controversy involved warrants an expert medical 
opinion.  38 U.S.C.A. §§ 5107(a), 7109; 38 C.F.R. 
§ 20.901(a), (d); Perry v. Brown, 9 Vet. App. 2, 6 (1996).  

In May 1999 a response was received from John M. Stuart, 
Chief of Rheumatology, VA Medical Center, Memphis, Tennessee.  
Dr. Stuart indicated that he had reviewed the veteran's file.  
He then stated, in pertinent part, as follows:

1.  It seems unlikely that the veteran 
has ankylosing spondylitis (AS).  He had 
low back pain beginning in about 1985.  
During 1989-1992, his condition was 
generally referred to as compression 
neuropathy secondary to ruptured 
intervertebral discs at multiple levels.  
Around 1992 the diagnosis of AS was 
applied but the reasons for doing so are 
not so clear.  AS is a disease for which 
there is a strong genetic predisposition 
and the vast majority of patients have 
the HLA-B27 gene.  The patient 
specifically states that no one else in 
his family has AS.  In addition, patients 
have sacroiliitis and calcification of 
paraspinous ligaments in the spine 
leading to characteristic radiographic 
findings.  These findings are not present 
in this patient.

2.  Even if the veteran has AS, there is 
no firm evidence to support the 
contention that AS is caused by a viral 
infection.  AS is a part of a broad 
family of diseases referred to as 
spondyloarthropathies.  There is some 
evidence that they may be related to 
infection with certain bacteria but not 
with viruses.  In this case, there is 
also a time lag of 15 years between the 
onset of symptoms and more than 20 years 
between the diagnosis of AS and the 
infection.

3.  Neurological changes associated with 
herniated intervertebral disc are 
documented throughout the chart. ... 
However, there is no evidence that any of 
these ruptured disc were related either 
directly or indirectly to infection.

4.  The diagnosis of myasthenia gravis is 
well established.  Myasthenia Gravis is a 
disease of the neuromuscular junction 
that may in part be caused by 
autoantibodies to the acetylcholine 
receptor.  There are research reports 
associating numerous viruses with the 
development of such antibodies.  However, 
these are only reports and there is no 
agreement on which viruses and how 
important they are.  We currently do not 
know what causes myasthenia gravis.  In 
this particular case, we are again faced 
with the fact that the disease developed 
many years after military service.

Dr. Stuart then concluded his opinion as follows:

5.  In summary, I do not think this 
veteran's present condition was caused by 
the illness he suffered while in the 
military.  I think the diagnosis of AS is 
unlikely.  His present condition is due 
to compression neuropathy caused by 
herniated nucleus pulposis at many levels 
and myasthenia gravis.  I can find no 
evidence that either condition started in 
or was aggravated by military service.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the weight of the evidence shows that the veteran's low back 
pathology, including ankylosing spondylitis and myasthenia 
gravis, was not caused or aggravated by his military service, 
including the June 1970 viral exanthema.  The VHA physician 
had the entire claims folder for review of the medical record 
and the comprehensive opinion which ensued was well reasoned 
and complete.  Dr. Nuqui's opinion, with particular reference 
to his report in November 1996, related the background 
evidence and was well reasoned.   The statements from Dr. 
Perales and DR. Sinha, although certainly probative and of 
value to the Board, contained no rationale or substantiation 
for the opinions expressed.  

The VHA physician commented on the medical history of the 
veteran's condition, and specifically dealt with the main 
contention at issue, the effects, if any, of the June 1970 
episode during service diagnosed viral exanthema.  The Board 
further observes that the VHA physician felt it significant 
to note that the veteran's currently diagnosed disorders were 
not noted until many years following service.    The veteran 
submitted records form his private physician dated from May 
1966 to April 1975.  These  records  contain no findings or 
complaints relating to any back disorder.  This indicates an 
absence of continuity of symptomatology of back pain after 
service.  

The VHA physician disagrees with the finding of ankylosing 
spondylitis and finds  that the veteran has myasthenia gravis 
and compression neuropathy due to herniated nucleus pulposus 
at many levels.  The physician identifies no other low back 
pathology.  The physician concludes that none of these 
started in service or was  aggravated by service.  Indeed, 
the VHA physician provided a well reasoned report that 
disagreed with the thrust of the veteran's claim, namely, 
that the current back pathology was or may have been due to 
viral exanthema or vaccination in service.

The Board acknowledges that Dr. Nuqui has essentially 
indicated that the veteran's back pain experienced during 
service was due to the vaccination received in June 1970.  
However, Dr. Nuqui, upon reviewing the record, stated in 
January 1998 that there were no objective findings of any 
residuals found from the viral vaccine received in service; 
he essentially found that the veteran's back problems had 
resolved.  He noted that the veteran's current problems had 
not arisen until after he left service.  In other words, both 
Dr. Nuqui and Dr. Stuart have indicated that the veteran's 
currently diagnosed conditions (ankylosing spondylitis and 
myasthenia gravis) are not related to his pain or any other 
incident in military service.

In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for a low back 
disability, to include osteoarthritis (there is no evidence 
that arthritis was present to a compensable degree within one 
year of service), ankylosing spondylitis, and myasthenia 
gravis.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence in this case.
ORDER

Service connection for a low back disability, to include 
osteoarthritis, ankylosing spondylitis, and myasthenia 
gravis, is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

